Citation Nr: 0943547	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was denied by the Board in May 2006.  The 
Board decision was appealed, and in May 2008, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision.  In February 2009, the Board remanded 
the claim for further development.    


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
hepatitis C is causally related to his active duty service

CONCLUSION OF LAW

Hepatitis C was incurred in the Veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran submitted a May 2002 statement in support of his 
claim (VA Form 21-4138) in which he listed his hepatitis C 
risk factors as "1. High risk sexual activity. 2. Intravenous 
drug use in Vietnam. 3. Transfusions of blood before 1992."  
In a subsequent statement (also dated May 2002), he stated 
that he underwent orthodontic surgical procedures.  He also 
stated that he contracted a form of gonorrhea or "claps."  He 
went to the medics twice, and when his infection did not go 
away, he was told that he needed to be circumcised.  He 
stated that the circumcision became infected.  In his 
November 2003 substantive appeal, the Veteran stated that he 
believes he contracted hepatitis C from being exposed to 
contaminated blood.

The Veteran was diagnosed with hepatitis C in approximately 
September 2001.  A July 2001 outpatient report also listed a 
hepatitis C infection as part of the Veteran's past medical 
history.  The note listed the estimated date as "blood 
transfusion in 1968." 

The Board notes that the service medical records, including a 
separation examination, show no findings attributed to 
hepatitis C.  Although they reveal that the Veteran underwent 
dental surgical procedures as well as treatment for various 
sexually transmitted diseases, there is no indication that 
the Veteran underwent a blood transfusion or was in any other 
way exposed to contaminated blood.

On the other hand, the Veteran's intravenous drug use is well 
documented throughout the claims file.  A September 1986 
hospital discharge summary noted that the Veteran began his 
intravenous drug use while in Vietnam.  Likewise, an August 
1990 hospital discharge summary noted that the Veteran has 
been using intravenous drugs for over 20 years.

The Board notes that an injury or disease incurred during 
active military, naval, or air service shall not be deemed to 
have been incurred in line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m) (2002).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

The claims file was sent to a VA examiner for a medical 
opinion in August 2002. The examiner noted that the service 
medical records contained no treatment for hepatitis 
symptoms.  He also noted that there were a number of entries 
in the claims file relating to high risk factors including 
intravenous drug use.  He opined that that "it is not likely 
that his hepatitis C is a result of military service."

Pursuant to the Court's instruction, the Veteran was afforded 
a VA examination in March 2009.  The examiner reviewed the 
claims file in conjunction with the examination.  He noted 
that the medical evidence reveals a history of chronic 
intravenous drug use and unsafe sexual practices.  The 
Veteran stated that in 1967, a woman gave him an infection 
that lasted several months that kept reoccurring.  He stated 
that he underwent a circumcision in order to reduce the 
number of infections.  The examiner confirmed that that the 
medical records reflect that from June 1967 to June 1968, the 
Veteran suffered from Chancroid - Lymphogranuloma.  The 
Veteran also stated that in 1968, he ran into a tunnel of 
bats.  He stated that he was scratched so many times that he 
had to be evacuated and given shots for rabies.  [The Board 
notes here that the claims file includes service treatment 
records documenting such incident and treatment.]  The 
Veteran also claims to have been involved with recovering 
body parts as a result of an ambush.  

The examiner noted that the medical records contain multiple 
admissions to the hospital for suicide attempts, 
detoxification, and for pancreatitis.  He noted that there 
was a history of intravenous drug and alcohol abuse.  Upon 
examining the Veteran, the examiner diagnosed him with 
hepatitis C with portal fibrosis.  The examiner stated that 
"Based on the information available, ongoing lifestyle 
practices, and uncertainty regarding the onset of the claimed 
condition; I am unable to state whether or not the Veteran's 
condition was caused by an in-service incident, without 
resorting to mere speculation."

The evidence in this case does not clearly lead to the 
conclusion that the Veteran's hepatitis C is related to an 
incident of his active duty service.  However, it does appear 
that the Veteran underwent several medical procedures during 
service which may arguably be considered risk factors, 
although it is not clear that there was any blood 
transfusion.  Additionally, it appears that unsafe sex 
practices during service are documented.  A significant 
history of drug use is also documented.  There is one medical 
opinion which appears to be adverse to the Veteran's claim, 
and another which only stands for the proposition that it 
would be speculative in this case to attribute the hepatitis 
C to service.  Under the particular circumstances of this 
case, the Board need not address the question of willful 
misconduct since the other risk factors demonstrated by the 
record effectively place this case in the realm of reasonable 
doubt.  As such, service connection for hepatitis C is 
warranted.  38 U.S.C.A. § 5107. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  By letter in November 2007, the Veteran was furnished 
notice of the manner of assigning a disability rating and an 
effective date, and the Veteran will have the opportunity to 
initiate an appeal from these downstream issues if he so 
desires.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

Service connection for hepatitis C is warranted.  The appeal 
is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


